Citation Nr: 1727696	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-21 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 2010 for assignment of a 100 percent rating for coronary artery disease.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army from June 1967 to June 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by various Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The RO in Los Angeles, California has most recently had jurisdiction of the claims folder.
	
In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Rating actions on appeal have, in part, resulted in a grant of service connection for Coronary disease, and under applicable provisions assigned staged ratings effective from 1988.  A 100 percent rating was assigned most recently from November 3, 2010.

The Veteran claims entitlement to an effective date earlier than November 3, 2010 for the award of the 100 percent rating for coronary artery disease (CAD).  He seeks to have that rating applied retroactively to August 27, 1988 or a date in close proximity.  However, review of the record suggests that it does not contain all pertinent treatment records from the period between that date and the effective date currently awarded.  

Most notably, the Board needs to see the VA treatment records from the Veteran's emergency visit to a VA medical facility in August 1988 or thereabout and records pertaining to his February 1999 coronary bypass operation, as well as any subsequent treatment records thereafter until his VA examination in November 2010.  For these reasons, the relevant records must be obtained.

The record indicates that the Veteran's VA examination for bilateral hearing loss was in February 2010, to which there is appended a March 2010 audiological evaluation report.  The presentation of the Veteran's representative at the Board hearing indicates there are contentions as to the adequacy and accuracy of the examination and the report.  Additionally, the testimony of the Veteran at the Board hearing indicates his willingness to undergo another examination.  There has been some question as to his cooperation in the past.  For these reasons, a VA audiological examination will be scheduled for accurate, as well as current, findings and an opinion regarding the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran or his representative for information pertaining to any current VA treatment or private treatment for bilateral hearing loss and CAD.  Obtain any records now outstanding pertaining to those treatments.  

2.  In regard to CAD, obtain those records specifically pertaining to emergency VA treatment in 1988 at the West Los Angeles VA Medical Center and any time thereafter.  Additionally, obtain those records of VA treatment or private treatment pertaining to the Veteran's coronary bypass operation and post-operative treatment in 1999.

3.  Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

4.  Arrange for the Veteran to have a VA audiometric examination.  All indicated tests should be undertaken, and all findings reported in detail.  The examiner is asked to address whether the Veteran's hearing loss is at least as likely as not (50 percent probability or more) related to acoustic trauma in service.

A detailed rationale must accompany any opinion provided.  The examiner will acknowledge, address, evaluate, and comment on all lay statements and all prior medical opinions pertaining to bilateral hearing loss.  

The examiner will affirmatively note that the claims file, including any new development in the file, has been reviewed.

5.  After completing the above development and any other indicated development, readjudicate the claims.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




